Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered June 20, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the second degree (Penal Law § 265.03 [1]). By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]). In any event, we conclude that his challenge is without merit (see People v Rivera, 266 AD2d 576, 577 [1999]; People v Thomas, 169 AD2d 515, 516 [1991], lv denied 78 NY2d 975 [1991]). We also reject defendant’s contention concerning the severity of the bargained-for sentence (see People v McGovern, 265 AD2d 881 [1999], lv denied 94 NY2d 882 [2000]). We therefore affirm the judgment. Present—Green, J.P., Hurlbutt, Kehoe, Martoche and Hayes, JJ.